Citation Nr: 0732186	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-21 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthritis of the lumbar spine at 
L5-S1.

2.  Entitlement to an initial compensable evaluation for 
status post right heel fracture.



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1982 until 
his retirement in March 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
degenerative arthritis of the lumbar spine at L5-S1 with an 
evaluation of 10 percent effective April 1, 2004, and service 
connection for status post right heel fracture with an 
evaluation of 0 percent effective April 1, 2004, but denied 
service connection for hearing loss, and service connection 
for plantar fasciitis.  

The veteran filed a notice of disagreement with respect to 
the denial of service connection for hearing loss in July 
2004.  In a rating decision dated in October 2004 the veteran 
was granted service connection for hearing loss, left ear, 
with an evaluation of 0 percent effective April 1, 2004.  The 
issue of service connection for hearing loss, left ear, 
having been granted, that issue is no longer on appeal.  The 
RO then issued a statement of the case which included the 
issue of service connection for hearing loss of the right 
ear.  The veteran did not file a substantive appeal with 
respect to hearing loss of the right ear and stated during 
the March 2005 Decision Review Officer hearing that he did 
not wish to pursue that issue.  As a substantive appeal was 
not filed, the issue of service connection for right ear 
hearing loss is not before the Board for appellate review.  

In March 2005 the veteran appeared and testified at an RO 
hearing in Jackson, Mississippi.  The transcript of that 
hearing is of record.

In a rating decision dated in June 2005 the veteran was 
granted service connection for plantar fasciitis with an 
evaluation of 10 percent effective April 1, 2004.  The issue 
of service connection for plantar fasciitis having been 
granted, that issue is no longer on appeal.


FINDINGS OF FACT

1.  The veteran has 65 degrees flexion of the lumbar spine, 
and has no muscle spasm, guarding, abnormal spinal contour, 
or ankylosis, and no increased limitation of motion after 
repetitive motion.

2.  The veteran's current right heel pain and tenderness is 
due to his service-connected plantar fasciitis, and is not 
related to the right heel stress fracture that he incurred 
during service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative arthritis of the lumbar spine 
at L5-S1 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5242-
5243 (2007).

2.  The criteria for an initial compensable evaluation for 
status post right heel fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes 5283-5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating, degenerative arthritis of the lumbar 
spine at L5-S1

The veteran retired from military service in March 2004.  
Prior to his separation he applied for service connection for 
a back condition.  In June 2004 he was granted service 
connection for degenerative arthritis of the lumbar spine at 
L5-S1 with an evaluation of 10 percent effective April 1, 
2004.  The veteran seeks an initial disability rating in 
excess of 10 percent for his service-connected lumbar spine 
disability.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  However, evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
to be avoided.  38 C.F.R. § 4.14.  

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1996); and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
appropriate upon x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating is 
appropriate upon x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note, however, 
that the 20 percent and 10 percent ratings based on x-ray 
findings, will not be combined with ratings based on 
limitation of motion.  It is also noted that the 20 percent 
and 10 percent ratings based on x-ray findings will not be 
utilized in rating conditions listed under diagnostic codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 
5003. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

VA regulations provide for a rating of 10 percent for 
degenerative arthritis of the spine where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or where the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees, or when there is muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or where there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  A 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or where the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 
40 percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  [For VA 
compensation purposes, fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis].  Id.  A 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235, 5242. 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal ranges of motion for 
each component of spinal motion provided are the maximum that 
can be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5241, Note (2).  
 
The rating schedule also includes criteria for evaluating 
intervertebral disc disease.  A 10 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A rating of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

For purposes of evaluation under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment shall be evaluated 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In September 2004 the veteran was accorded a compensation and 
pension (C&P) orthopædic examination.  It was noted that the 
veteran was working for the sheriff's department.  During the 
examination he complained of chronic low back pain, which he 
says increases with activity such as bending or lifting.  He 
reported morning pain and stiffness, but denied any radiation 
of pain into the lower extremities, or loss of bowel or 
bladder control.  He also reported that standing or walking 
for more than about ten to fifteen minutes aggravates his 
back condition, but said that he does not use a cane or 
brace.  The examiner noted that the veteran was able to stand 
erect.

X-rays of the lumbar spine taken pursuant to the September 
2004 C&P examination revealed no abnormalities.  Diagnostic 
impression was "normal lumbar spine."  

Physical examination found 65 degrees of lumbar flexion; 35 
degrees of extension; 30 degrees of right and left lateral 
bending; and 35 degrees of right and left lateral rotation; 
which equates to a combined range of motion of 165 degrees.  
The examiner noted that the veteran had pain with flexion, 
extension, and bending, although he detected no spasm or 
tenderness in the back, and no additional limitation of 
motion after repetitive motion.  Neurological examination of 
the lower extremities revealed no focal strength deficits, 
and showed reflexes and sensation in the lower extremities to 
be intact.  Supine straight leg raising examination was 
negative for reproduction of radicular pain.  Diagnosis was 
degenerative arthritis of the lumbar spine.

From the outset the Board notes that the record contains no 
evidence of any intervertebral disc syndrome, so evaluation 
under Diagnostic Code 5243 is not warranted.  However, 
flexion of 65 degrees comports with a rating of 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  A rating of 
20 percent or higher is not warranted since flexion is 
greater than 60 degrees; since combined range of motion is 
greater than 120 degrees; since there is no evidence of 
muscle spasm, guarding, or abnormal spinal contour; and since 
there is no evidence of any type of ankylosis.  In addition, 
while the veteran does have pain with flexion, extension, and 
bending, the examiner reports that there is no additional 
limitation of motion.  Accordingly, a higher initial rating 
under the provisions of Diagnostic Codes 5003 and 5242 is not 
warranted.  Based on all of the evidence of record, a rating 
in excess of 10 percent for degenerative arthritis of the 
lumbar spine is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5242.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The assignment of an extra-schedular rating was considered in 
this matter; however, the record contains no evidence of any 
marked interference with earnings capacity or employment, or 
frequent periods of hospitalization that is attributable to 
the veteran's service-connected back disability.  Referral by 
the RO to the Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is thus not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  Increased rating status post right foot fracture 

The veteran also seeks an initial compensable rating for his 
service-connected right foot disability.  During his March RO 
2005 hearing he complained of throbbing pain and a tingling 
sensation in both feet on a daily basis.  The Board notes 
that subsequent to his March 2005 hearing the veteran was 
granted service connection for bilateral plantar fasciitis.  

As noted earlier, the veteran was accorded a C&P orthopædic 
examination in September 2004, which included physical 
examination and x-rays of both feet.  During the examination 
the veteran reported pain in the heel pad region of both 
feet, and pain with weight bearing even with the use of 
orthotics.  X-rays taken pursuant to the September 2004 
examination revealed no fracture or dislocation.  Bone 
mineralization was uniform, joint spaces were well preserved, 
and soft tissues were within normal limits.  Radiologist's 
diagnostic impression was "no abnormality seen in either 
foot."  Physical examination found full range of motion and 
palpable pulses in both feet; however, the examiner did note 
that there was bilateral heel pad tenderness and some callus 
buildup over the medial aspect of the right great toe.  There 
was good alignment of the feet and no evidence of pes planus.  
Diagnosis was bilateral plantar fasciitis.

Under the provisions of Diagnostic Code 5283, moderate 
malunion or nonunion of the tarsal or metatarsal bones 
warrants a 10 percent disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5283.  A 20 percent evaluation 
requires moderately severe malunion or nonunion.  Id.  A 30 
percent evaluation requires severe malunion.  Id.

Under the provisions of Diagnostic Code 5284, a 10 percent 
rating is assigned for a moderate foot disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  Moderately severe foot 
disabilities are rated as 20 percent disabling.  Id.  A 30 
percent is assigned for severe foot disability.  Id.  Actual 
loss of use of the foot warrants a 40 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5284, Note. 

The record contains no evidence of any malunion or nonunion, 
so evaluation under Diagnostic Code 5283 is not warranted.  
The record also contains no evidence of any symptomatology 
stemming from the March 1997 right calcaneal stress fracture 
since the date service connection was established.  Competent 
medical evidence informs that the veteran's bilateral heel 
pad pain and tenderness are symptoms of plantar fasciitis.  
As noted before, the veteran has since been granted service 
connection for his bilateral plantar fasciitis.  Absent any 
evidence of symptomatology related to the 1997 right heel 
stress fracture, a compensable evaluation is not warranted.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The assignment of an extra-schedular rating was also 
considered in this matter; however, the veteran's status post 
right heel fracture has not led to marked interference with 
his earning capacity or employment, or necessitated frequent 
periods of hospitalization.  Referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  A letter issued by the RO in February 
2004 (immediately prior to the veteran's retirement from 
active military service) satisfied the duty to notify 
provisions.  The veteran was apprised of the evidence needed 
to substantiate his claims for service connection.  He was 
informed of the evidence that VA would obtain and of the 
evidence that he should submit, or request assistance in 
obtaining, from VA.  After his retirement the RO sent another 
letter in May 2004, which again advised the veteran of the 
evidence needed to substantiate his claims for service 
connection; of the evidence VA would obtain; and of the 
evidence that he should submit, or request assistance in 
obtaining, from VA; and which explicitly asked him to provide 
"any evidence in [his] possession that pertains" to his 
clams.  (38 C.F.R. § 3.159(b)(1)).  In that regard it is 
noted that statements from the veteran dated in February and 
May 2004 indicate that he did not have any other evidence and 
no information in his possession.  The RO was asked to decide 
the case with the information of record.   

The Board observes that during the pendency of this appeal, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In regards to the veteran's claims of entitlement to initial 
higher evaluations, this appeal arises from disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent by the veteran over the 
course of this appeal, the veteran clearly had actual 
knowledge of the evidence he was required to submit in this 
case; and (2) in this case, based on the communications 
between the RO and the veteran over the course of this appeal 
(including his March 2005 testimony), he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

Regarding the duty to assist, the veteran was accorded a VA 
examination, the report of which is of record.  He also 
requested and was provided with a hearing at his local RO; 
the transcript of which is of record.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  
Accordingly, the Board concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An initial disability rating in excess of 10 percent for 
degenerative arthritis of the lumbar spine at L5-S1 is 
denied.

An initial compensable evaluation for status post right heel 
fracture is denied.



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


